— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. Given that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Rivera v Annucci, 131 AD3d 1331, 1331 [2015]).
McCarthy, J.P., Garry, Rose and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.